DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 08/11/2021. Claims 4-6, 8-38, 44-47, and 54-60 are cancelled. Claims 1-3, 7, 39-43, and 48-53 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/309,588.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 48 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 48 recites in the claim body. As recited in the body of the claim, the claimed system lacks a structural component because a Processor and an interface to receive…can be implemented as software only. Therefore, claim 48 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the 

Claim 49 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 49 recite “computer-readable media”. The computer-readable media has been described in the specification in an open-ended language. Broadly interpreted in light of the specification “computer-readable media” would suggest to one to one ordinary skill in the art signals or other forms of propagation and transmission media that fails to be statutory. Therefore, claim 49 are directed to non-statutory subject matter. Examiner respectfully suggests amending the claim to include "non-transitory medium," A computer readable device storing”,” medium which is not a signal storing”, “An amendment to the spec defining the medium is not a signal",” An amendment to the spec defining the medium is a form of memory devices", “A disavowal statement and an amendment to the spec stating the medium is not a signal” or amending the specification to include “not signal”  to make the claim statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 39-43, and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2014/0279551) issued to Samid and in view of US Patent No. (US2016/0085955) issued to Lerner.
Regarding claim 1, Samid discloses a method for tracking ownership, the method comprising                                                                                                                                                                              [Abstract, Systems and methods are provided for constructing a digital money from concatenated or otherwise linked bit strings.  Several applications of digital coins include (i) means to secure the use of money according to the prevailing understanding between payer and payee]; and 
 minting cryptographic units through a process comprising [¶20, A digital coin is born, created when the mint mints, constructs it]; and
Specifying a first predetermined number cryptographic units to be minted [¶¶26, 96, 112, the merchant will order from the core mint a certain number of loyalty coins totaling $X; Let there be a binary string K, of length k bits known as "the Key".  The Mint applies K via M to mint coins.  Let the Mint generate some n coins C.sub.1, C.sub.2, .  . . C.sub.n which circulate 
generating a number of proof datum, collectively referred to as proof data, corresponding to the first predetermined number of cryptographic units to be minted [¶¶61, 96, The power company will decrypt the bits sent to it, then send these bits to the mint (iii) to confirm that they are the true bits from a mint's wallet that was purchased for the purpose.  This will serve as proof that those bits represent power that was supplied to the power company; Let M either be a-priori public (in order to convince the traders that the digital money mint is robust), or let M be an initial secret which eventually leaks to the public knowledge.  If M is a regular, definite algorithm then a fraudster, aware of M may apply the "brute force" approach and try all 2.sup.k possible keys until he mints]; and
determining that each proof datum is unique within the proof data [¶¶100-103, the coin-identity string will comprise characters that will identify each coin through a unique identifier.  This unique identifier, Id, will be used to establish an easily searchable database of the coins, and otherwise reference it as needed].
Samid does not explicitly disclose, However, Lerner discloses: 
wherein the proof data is generated with an electronic mint comprising:(a) a mint ID, (b) a write-once read-many (WORM) drive usable to write to one or more write-once read-many (WORM) memories[¶¶10, 109, 146-147, the non-transitory memory is configured to store a message signed by a certification party, where the message identifies unequivocally a block-chain block; an asset is an unspent transaction output; the unspent transaction output corresponds to a Bitcoin transaction; the proof data comprises a transaction that associates a code with an asset, a Merkle branch of a Merkle tree whose leaf node uniquely identifies the 
 and wherein the proof data is generated using a first hash function with inputs comprising a first entropy source, and wherein the electronic mint further comprising: (c) the first hash function, and (d) the first entropy source, writing the proof data to a first write-once-read-many (WORM) memory of the one or more WORM memories, referred to as a proof WORM memory, to create a set of proofs [¶¶155,167,182,197, 290-297, For each manufactured Firmcoin, and for every image taken, the certification authority publishes a signed cryptographic hash of the image binary data; each Firmcoin carries a unique private signing key Kt-priv, for a public key Kt-pub, stored in a tamper-proof memory; cryptographic hash of the binary data; content contains by definition some information, it has lower than maximum entropy; Software RNG. Microcontroller has a non-volatile memory for storage of a random pool and generate pseudo-random private-keys, adding entropy from timed events, AID sampled voltage lectures, sampled EM power and entropy provided by the user]; and
and writing the mint ID to the proof WORM memory [see Claim 45, ¶¶521, 633, Write-lock each page containing code and ready-only data to be attested. This prevents the other processors from re-writing those pages; writing the output to memory; memory adapted to store: 
[1.2.1.1) a unique key; and (1.2.1.2) an association indicia adapted to be set in selected one of a first state representing an association of the key with the right and a second state representing a disassociation of the key with the right].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Samid with the teaching of Lerner in 
Regarding claim 2, Samid discloses further comprising: authorizing a second predetermined number of cryptographic units issuable to users through a process comprising: receiving a request to authorize the second predetermined number of cryptographic units for issuance to users, wherein the second predetermined number is less than or equal to the first predetermined number of cryptographic units minted by the electronic mint[¶25]; and
generating a unit ID [¶¶60, 96]; and
verifying that each unit origin hash is unique within a set of generated origin hashes of the units; associating each proof datum with each corresponding unit ID and unit origin hash, and optionally associating the authorization time of the unit [ ¶¶100-103]; and
not previously been authorized for issuance [¶¶146-148, 292-297].
Samid does not explicitly disclose, however, LERNER discloses: 
RESPONSE TO REQUIREMENT FOR RESTRICTION/ELECTIONPage 3 Serial Number: 16/309,588JHL Docket No.: 004.010US1 Filing Date: December 13, 2018 extracting from the proof WORM memory a second number of proof datum corresponding to the second predetermined number of cryptographic units to be authorized for issuance; verifying that each proof datum extracted from the proof WORM memory has writing each unit ID, associated unit origin hash, and associated proof datum to a second write-once-read-many (WORM) memory, referred to as an authorization WORM memory [¶¶146-148, Receive a message that intends to prove that a private-key stored in non-volatile memory has an asset associated in the external asset-tracking system, verify this message and if it is considered enough proof (with enough confidence) store it in non-
and a unit origin hash corresponding to each proof datum extracted from the proof WORM memory, wherein the unit origin hash generated by a second hash function with inputs comprising the corresponding proof datum and optionally at least one of the unit ID, a authorization time of the unit and a nonce; determining a start index on the proof WORM memory [¶¶384, [¶¶384, Clearly a random data string of sufficient length is almost always target-incompressible and practically-compact.  Let i=H(x(i)), where H is a cryptographic hash function and x(i) is the preimage of i, then the data string x(1) .  . . x(n) for a sufficient high n is not target-incompressible.  To prove it, we create a program that, for each i, finds the preimage.  A bound in computation time is not required for the target-incompressible property.  Nevertheless the string x(1) .  . . x(n) is practically-compact.  if the hash function is well constructed, the function that computes the preimages of sequential indexes should be indistinguishable from a uniformly random variable.  Then the string x(1) .  . . x(n) should look statistically random and it is highly improbable that x(1) .  . . x(n) can be compressed just by luck.  Then the only way to compress x(1) .  . . x(n) is by using the fact that x(i) values are the pre-image of small ordinal values.  397-401], and[¶¶ 397-401]; and
physically transporting the authorization WORM memory to a tracking server; and loading each unit ID, associated unit origin hash, and associated proof datum from the authorization WORM memory into an authorized record[¶¶134, One possible protocol to do this is as follows: 1) The verifier sends a short message to the device.  2) The device appends to the message a fixed message provided by the issuer, for example a unique serial number.  If the message is a serial number, this number could be printed or embedded in the device package for additional security.  3) The device hashes the resulting message with a cryptographic hash function and signs this hash using the stored private-key (the hash is part of the signing function in some signature algorithms).  4) The user verifies the signed message using the public key he already has], and [¶¶145-147, 255-258].
Regarding claim 3, Samid does not explicitly disclose, however, Lerner dicloses further comprising: generating a tracking server origin hash from a third hash function; generating a user origin hash of a user profile of a first user from a fourth hash function with inputs comprising at least one of a user ID of the first user, a creation time of the user profile of the first user, an identifying data of the first user, an authentication ID, and an application program ID; transmitting the user origin hash of the user profile of the first user to a device of the first use[¶¶278-291, Enable users to challenge the device in for the possession of a private-key associated with a user supplied public key, by signing other messages with the ECC private-key, but before signing appending a fixed string before hashing to prevent the challenge method to be used to sign arbitrary messages… ].
Regarding claim 7, Samid does not explicitly disclose, however, Lerner discloses, wherein the first hash function is embodied in an application-specific integrated circuit (ASIC), wherein the mint ID is embodied in hardware of the electronic mint, wherein the first entropy source comprises a time input from an atomic clock, and wherein the electronic mint is air-gapped
Regarding claim 39, Samid discloses a method for minting physical proofs usable to seed one or more cryptographic hash chains, the method comprising [Abstract, Systems and methods are provided for constructing a digital money from concatenated or otherwise linked bit strings.  Several applications of digital coins include (i) means to secure the use of money according to the prevailing understanding between payer and payee]; and
 specifying a first predetermined number of physical proofs to be minted; gathering entropic outputs of an entropy source[¶¶26, 96, 112 , The merchant will order from the core mint a certain number of loyalty coins totaling $X; Let there be a binary string K, of length k bits known as "the Key".  The Mint applies K via M to mint coins.  Let the Mint generate some n coins C.sub.1, C.sub.2, .  . . C.sub.n which circulate among the participating traders; In part (b), FIG. 3 shows how the V string can contain any number of extract-value sub strings]; and
generating a number of instances of proof datum, each proof datum an output of the hash function and usable as a seed of a cryptographic hash chain, the number of instances of the proof datum collectively referred to as proof data [¶¶61, 96, The power company will decrypt the bits sent to it, then send these bits to the mint (iii) to confirm that they are the true bits from a mint's wallet that was purchased for the purpose.  This will serve as proof that those bits represent power that was supplied to the power company; Let M either be a-priori public (in order to convince the traders that the digital money mint is robust), or let M be an initial secret which eventually leaks to the public knowledge.  If M is a regular, definite algorithm then a fraudster, aware of M may apply the "brute force" approach and try all 2.sup.k possible keys until he mints]; and
storing the proof data in are-writable memory, comparing each generated proof datum of the proof data stored in there-writable memory to each other proof datum stored in the re-writable memory to determine that each proof datum is unique within the proof data [ ¶¶100-103, The coin-identity string will comprise characters that will identify each coin through a unique identifier.  This unique identifier, Id, will be used to establish an easily searchable database of the coins, and otherwise reference it as needed].
Samid does not explicitly disclose, however, Lerner discloses inputting the entropic outputs of the entropy source into a hash function (¶¶,  155, 167, 182, 197, 290, 297 - each manufactured Firmcoin, and for every image taken, thecertification authority publishes a signed cryptographic hash of the image binary data; Firmcoin carries a unique private signing key Kt-priv,for a public key Kt-pub, stored in a tamper-proof memory; cryptographic hash of the binary data; content contains by definition someinformation. it has lower than maximum entropy; Software RNG; Microcontroller has a non-volatile memory for storage of a random pooland generate pseudo-random private-keys, adding entropy from timed events, AID sampled voltage lectures, sampled EM power and entropy provided by the user);
 and embedding each proof datum as a proof on an indelible media that is computer-readable to create a proof set [Claim 45, ¶¶521, 633- Write-lock each page containing code and ready-only data to be attested. This prevents the other processors from re-writing those pages; writing the output to memory; memory adapted to store: [1.2.1.1) a unique key; and [1.2.1.2] an association indicia adapted to be set in selected one of a first state representing an association of the key with the right and a second state representing a disassociation of the key with the right)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Samid with the teaching of Lerner in 
Regarding claim 40, Samid does not explicitly disclose, however, Lerner discloses, further comprising: erasing the proof data from there-writable memory; and embedding on the indelible media a mint ID corresponding to an electronic mint generating the output of the hash function[¶¶[0258] Let ReverseHash(C)=HASH (C[d-1].parallel.C[d-2].parallel…..parallel.C[1].parallel.C[0]) (which is hashing in reverse order in fixed length blocks) [0259] Protocol C [0260] 1.  The verifier chooses a random string C of length v and sends C to the device. [0261] 2.  The device computes h=ReverseHash(C) and sends h to the verifier [0262] 3.  The verifier computes h'=ReverseHash(C) and verifies that h=h' [0263] It is clear that the microcontroller must store the values C[0] .  . .C[d-2] somewhere in order to hash the block C[d] and so all previous values in RAM must be overwritten with C[0] .  . . C[d-2], and [¶¶600-602].
Regarding claim 41, Samid does not explicitly disclose, however, Lerner discloses, further comprising: determining that the first predetermined number of physical proofs to be minted is below a threshold number associated with termination of an algorithm generating proof data within a predetermined time interval[¶¶286-289, …In 0340 the user verifies that the response of the device was sent before a maximum allowed response time of b. The time interval b is set so the verifier can detect if the device is performing other operations…].
Regarding claim 42, Samid does not explicitly disclose, however, Lerner discloses, further comprising: utilizing the proof datum as an input to a second hash function to generate an initial state of a cryptographic token [¶¶127-129].

Regarding claim 43, Samid does not explicitly disclose, however, Lerner discloses, wherein the hash function is embodied in an application- specific integrated circuit (ASIC), and wherein a globally unique identifier (GUID) algorithm comprises the hash function[ ¶¶10-12, 46, 128].
Regarding claim 48.Samid discloses a system comprising [Abstract, Systems and methods are provided for constructing a digital money from concatenated or otherwise linked bit strings.  Several applications of digital coins include (i) means to secure the use of money according to the prevailing understanding between payer and payee]; and
an electronic mint comprising [¶20, A digital coin is born, created when the mint mints, constructs it]; and
a mint ID [¶¶100-103, the coin-identity string will comprise characters that will identify each coin through a unique identifier.  This unique identifier, Id, will be used to establish an easily searchable database of the coins, and otherwise reference it as needed].
an interface to receive an instruction specification of a first predetermined number of proofs to be minted, a first hash function to receive inputs from the entropy source and output a number of proof datum collectively forming a proof data [¶¶26, 96, 112 , The merchant will order from the core mint a certain number of loyalty coins totaling $X; Let there be a binary string K, of length k bits known as "the Key".  The Mint applies K via M to mint coins.  Let the Mint generate some n coins C.sub.1, C.sub.2, .  . . C.sub.n which circulate among the participating traders; In part (b), FIG. 3 shows how the V string can contain any number of extract-value sub strings]; and
, a processor of the electronic mint [Fig. 11; MCU; claim 45 - computing device coupled to the memory]; and
an entropy gathering device providing an entropy source [¶¶155,167,182,197, 290-297, For each manufactured Firmcoin, and for every image taken, the certification authority publishes a signed cryptographic hash of the image binary data; each Firmcoin carries a unique private signing key Kt-priv, for a public key Kt-pub, stored in a tamper-proof memory; cryptographic hash of the binary data; content contains by definition some information, it has lower than maximum entropy; Software RNG. Microcontroller has a non-volatile memory for storage of a random pool and generate pseudo-random private-keys, adding entropy from timed events, AID sampled voltage lectures, sampled EM power and entropy provided by the user]; and
 and a data writing drive usable to write each proof datum collectively forming the proof data to a computer-readable media as a number of proofs collectively forming a proof set.  see Claim 45, ¶¶521, 633, Write-lock each page containing code and ready-only data to be attested. This prevents the other processors from re-writing those pages; writing the output to memory; memory adapted to store: [1.2.1.1) a unique key; and (1.2.1.2) an association indicia adapted to be set in selected one of a first state representing an association of the key with the right and a second state representing a disassociation of the key with the right].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Samid with the teaching of Lerner in order to provide secure storing  and transferring of digitally transferrable assets managed by an asset tracking system[ Lerner, Abstract ¶5].
Regarding claim 49, Samid does not explicitly disclose, however, Lerner discloses, further comprising a treasury server comprising: a processor of the treasury server; a memory of the treasury server [see FIGs 4, 5, 6 and corresponding text for more detail], and [¶¶287-291].
a second hash function to generate as an output of the second hash function an origin hash of a bearer database to be issued to a computing device, the second hash function utilizing one of the number of proof datum as an input; an authorized database record comprising, for each of the one or more bearer databases authorized for issuance a database ID and an origin hash of the bearer database traceable through a second hash function to a proof datum[ ¶¶146-148, hashes of the Merkle branch from the root of the Merkle tree to the leaf (the transaction hash), along with the transaction itself, along with a chain of block headers following the one containing the transaction], and[ ¶¶ 292-297]; and 
and a drive to extract one or more proof datum from the proof set embedded on the computer-readable media [¶¶521, Write-lock each page containing code and ready-only data to be attested.  This prevents the other processors from re-writing those pages], and [¶  633, Def: an implemented function f is a binary data string that contains the machine-code that implements the function f by reading the input from memory and writing the output to memory.  ].
Regarding claim 50, Samid does not explicitly disclose, however, Lerner discloses, wherein the computer-readable media is an indelible media [¶¶705, f the token is battery-powered, than all volatile memories must be included in M, because they may contain program memory temporarily.  If the token/device is not battery-powered, then volatile memory can be excluded from the check as long as the verifier is assured that the device was powered-off and no 
Regarding claim 51, Samid does not explicitly disclose, however, Lerner discloses, further comprising: the treasury server further comprising computer-readable instructions that when executed on the processor cause the processor to: process a settlement data specifying a value for which the bearer database was issued; and write the settlement data to the indelible media in association with the proof associated with the proof datum utilized to generate the origin hash[ ¶¶144-147, This can be done by a protocol in which the Firmcoin device sends and receives messages to and from the issuer securely over a connection provided by the user.  The protocol can function as follows: 1) The Firmcoin generates a new key-pair.  2) The user queries the Firmcoin for the public key and loads funds/assets himself, associating them with the Firmcoin public key, using a computer connected to the asset-tracking system.  3) The Firmcoin connects to the issuer and sends its public key.  4) The issuer verifies the funds/assets associated and, if the association is correct, sends a signed message certifying the association, and may inform the Firmcoin which are the associated assets.  5) The Firmcoin verifies the signed message and if it is correct, enters a special "certified" state which can be view externally or queried electronically], and [¶¶ 255-257].
Regarding claim 52, Samid does not explicitly disclose, however, Lerner dicloses, further comprising: the electronic mint further comprising: a re-writable memory of the electronic mint[¶¶100-103,Portability can be achieved by manufacturing the Firmcoin as a small cube, a coin, a stamp, a banknote or a card shaped object.  The Firmcoin can be small enough to be easily carried by hand by people of all sizes and strengths; for example a plurality of Firmcoins can be easily held by a single hand.  ]; and
 a verification algorithm to determine a uniqueness of each proof datum within the proof data stored within there-writable memory, wherein the first hash function is embodied in an application-specific integrated circuit (ASIC)[ ¶¶10-12, 46, 128, P6) Allow the creation of a valid transaction signature of a transaction that transfers any or all or a part of an asset controlled by an asset private-key to destination address provided by the user and shows clear evidence that the assets transferred are no longer associated with the Firmcoin.  ]; and
and the data writing drive to write the mint ID to the computer-readable media to create uniqueness between and among two or more proof sets each embedded on separate instances of the indelible media [¶¶129-131, If the Firmcoin is storing private-keys for more than one asset, and all the asset private-keys stored are associated with the same kind of measurable asset, a cumulative balance amount corresponding to all of the assets may be shown using a display or indicator], and [¶139-144].
Regarding claim 53, Samid does not explicitly disclose, however, Lerner discloses, further comprising: the indelible media comprising: the proof set, the mint ID, and one instance of the settlement data subsequently embedded in association with one instance of a proof; and the indelible media further comprising: the proof set, the mint ID, and one instance of the origin hash subsequently embedded in association with one instance of the proof [¶¶10, 95, 107, 145-148].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Mastering Bitcoin” authored by Andreas Antonopoulos.
Grego (US2016/0330031) [Digital currency mining circuitry with adaptable difficulty compare capabilities].
Samid(US2015/0088721)[ Abstract, This invention describes a set of related procedures designed to co-operate with mints of digital money in order to allow for said money to be properly, securely, and conveniently traded by, various size and various type of trading crowds].
Samid (US2019/0295159) [Digital finance: Cash, Credit, and Investment Instruments in a Unified Framework (BitMint)].
Sriram (US2016/0253622) [Minting, tracking].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496